DETAILED ACTION
Response to Amendment
Responsive to the Request for Continued Examination (RCE) filed February 1, 2021. Claims 2 and 12 were canceled. Claims 1, 3, 5, 11, 15, and 21 were amended.  Claims 1, 11, and 21 were amended. Claims 1, 3-11, and 13-21 remain presented. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. 
In the remarks, the Applicant argues with substance:
Argument: Curlander does not disclose a request to change a lane direction in a road segment. Curlander teaches that a request from a vehicle only specifies that the vehicle wishes to use the roadway, and the request fails to include a request to change a lane direction for the road segment, as now claimed.
In response, the Examiner respectfully disagrees. Curlander teaches that a vehicle can request usage of a portion of a road segment including the direction of usage. In one example, Curlander teaches that vehicle 105d, which represent an emergency vehicle, can request use of a roadway in a particular travel direction. Based on the request, the management system directs the other vehicles to move to a specific lane and reconfigures the lane for use based on the request. See at least column 3, line 28-column 4, line 11. This teaching meets the scope of the claimed invention. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-11, and 13-21 are rejected under 35 U.S.C. 103 as being unpatentable over Curlander et al (US 9,547,986) in view of Ramasamy (US 10,309,789).
As per claim 1, Curlander et al teach a method at a computing device in an intelligent transportation system for reconfiguring a road segment of a road network of the intelligent transportation system, the method comprising: 
receiving a request from a second computing device associated with a vehicle to change a configuration for the road segment (see at least column 2, lines 9-13); wherein the request is a request to change a lane direction in the road segment (see at least column 3, line 28-column 4, line 11); 
determining the configuration for the road segment based on the request; and reconfiguring the road segment based on the determined configuration for the road segment (see at least column 2, lines 13-17, figs 3-4).
Curlander et al teach the use of vehicle to vehicle communication (see at least column 9, lines 35-41) but fails to explicitly teach transmitting, using V2X communication, an indication of the reconfigured road segment to other vehicles in proximity to the road segment. However, in the same field of endeavor, Ramasamy teaches an automated lane assignment for vehicles that includes V2X communication (see at least column 13, lines 28-column 14, line 59). It would have been obvious to one of ordinary skill in the art to combine Ramasamy and Curlander et al because doing so would allow for vehicles to communication the requested road reconfiguration to other vehicles nearby to avoid vehicle collisions. 
As per claim 3, Curlander et al-Ramasamy teach wherein the reconfiguring is for a time period sufficient for the vehicle to traverse the road segment (see at least column 2, lines 13-17, also see Ramasamy at column 12, lines 35-40).  
As per claim 4, Curlander et al-Ramasamy teach wherein the reconfiguring time period further includes a buffer time to ensure the vehicle has cleared the traffic segment (see at least column 2, lines 13-17, also see Ramasamy at column 12, lines 35-40).  
As per claim 5, Curlander et al teach wherein the request includes a start time for the reconfiguration (see at least column 2, lines 13-17).  
As per claim 6, Curlander et al-Ramasamy teach wherein the computing device is a controller and the request includes a route for the vehicle, and wherein the reconfiguring includes reconfiguring a plurality of road segments for the vehicle along the route (see at least fig 3).    
As per claim 7, Curlander et al teach wherein the computing device is associated with a second vehicle, and wherein the reconfiguring includes ensuring that the vehicle avoids a road segment when the second vehicle is on the road segment (see at least figs 1A, also Ramasamy at column 14, lines 47-57)
As per claim 8, Curlander et al- teach wherein the road segment is an intersection (non-functional descriptive language), and wherein the reconfiguring includes assigning a plurality of lanes as turn lanes for a set time period (see at least column 6, lines 60-67).  
As per claim 9, Curlander et al teach wherein the road segment is an intersection with a plurality of stop signs (non-functional descriptive language), and wherein the reconfiguring includes allowing a plurality of vehicles to enter from a first direction before allowing a vehicle to enter from a second direction (see at least column 6, lines 60-67).  
As per claim 10, Curlander et al teach wherein the determining uses intelligent transportation system signaling to find whether any lanes in a road segment are blocked (see at least column 6, lines 33-35]).  
Claims 11 and 13-21 contain similar limitations as the claims above and therefore are rejected under similar rationale. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMSEY REFAI whose telephone number is (313)446-4867.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RAMSEY REFAI/Primary Examiner, Art Unit 3661